Citation Nr: 0838943	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-19 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder secondary to asbestos exposure.

2.  Entitlement to service connection for residuals of 
pneumonia.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
spondylolithesis of the lumbar junction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The veteran initially requested a hearing before the Board, 
but when contacted in June 2008 concerning this, he indicated 
that he no longer wanted a hearing.  So his hearing request 
has been withdrawn.  38 C.F.R. § 20.704(e).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2007).


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
asbestosis or other 
asbestos-exposure-related disease.

2.  The veteran's service medical records show treatment for 
and diagnoses of pneumonia.  However, the records also 
indicate this condition was acute and transitory and resolved 
in service without any chronic residual disability.



3.  In an August 1978 decision, the RO denied the veteran's 
claim for service connection for a low back disorder.  The RO 
concluded there was no evidence of a disability or chronic 
condition involving the low back during service.  The RO 
notified the veteran of that decision that same month, and he 
did not appeal.

4.  The additional evidence received since that August 1978 
rating decision does not relate to an unestablished fact 
necessary to substantiate this claim or raise a reasonable 
possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The veteran does not have a respiratory condition from 
disease or injury, including asbestos exposure, incurred in 
or aggravated by his military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The veteran does not have chronic residuals of pneumonia 
due to disease or injury incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The August 1978 rating decision that denied service 
connection for a low back condition is final.  38 U.S.C.A. 
§ 7105 (West 2007); 38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  New and material evidence has not been submitted since 
that decision to reopen this claim for service connection for 
a low back condition.  38 U.S.C.A. §§ 5107, 5108 (West 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in April 2006 (1) informed the veteran of the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

Specifically with respect to the preliminary issue of whether 
new and material evidence has been submitted to reopen the 
claim for a low back disorder, the Board finds that the RO's 
April 2006 VCAA letter also complies with the decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, 
the Court held that, in addition to notifying the veteran of 
the evidence and information necessary to prove his 
underlying claim for service connection, he also must be 
notified of the evidence and information necessary to reopen 
his claim on the basis of new and material evidence.  That is 
to say, VA must apprise him of the evidence necessary to 
substantiate the element or elements of the claim that were 
found insufficient in the previous denial.  Kent, 20 Vet. 
App. at 10-11.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).



It equally deserves mentioning that the RO provided that 
April 2006 VCAA notice letter prior to initially adjudicating 
the claims in June 2006, the preferred sequence.  And even 
had the RO not provided that VCAA notice letter prior to 
initially adjudicating the claims, the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send a Dingess letter.  Nevertheless, since the Board 
concludes below that the preponderance of the evidence is 
against granting service connection for a respiratory 
condition or for residuals of pneumonia, as well as the 
petition to reopen the claim for service connection for a low 
back condition, the downstream disability rating and 
effective date elements of these claims are moot.  So not 
receiving additional notice concerning these downstream 
elements of the claims is inconsequential and, thus, at most 
harmless error.  See 38 C.F.R. § 20.1102.

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout this appeal by a veteran's service organization, 
the Disabled American Veterans (DAV), which presumably is 
knowledgeable of the requirements for him establishing his 
entitlement to service connection for a respiratory condition 
secondary to asbestos exposure, and for residuals of 
pneumonia, as well as how to reopen his claim for a low back 
condition on the basis of new and material evidence and 
establish his underlying entitlement to service connection.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the veteran and his representative 
identified.  When recently contacted in June 2008 concerning 
whether he still wanted a hearing before the Board, the 
veteran indicated he had no further information or evidence 
to provide in support of his claims, and that he wanted the 
Board to go ahead and consider his claims based on the 
evidence already of record.

VA furnished the veteran a compensation examination to 
determine the etiology of his low back condition.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA 
should obtain a medical examination and opinion when 
necessary to decide a claim).  



VA has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary 
to make a decision on a claim.  VA considers an examination 
or opinion necessary to make a decision on a claim if the 
evidence of record (1) contains competent evidence that the 
claimant has a disability, or persistent recurring symptoms 
of disability; (2) indicates the disability or symptoms may 
be associated with his military service; but (3) contains 
insufficient medical evidence for VA to make a decision on 
the claim.  Id.

Here, though, there is no evidence suggesting the veteran has 
a respiratory condition possibly from exposure to asbestos 
while in the military or that he has residuals of pneumonia, 
even if treated and diagnosed in service.  Instead, the only 
evidence suggesting an etiological link between these claimed 
conditions and his military service are his and J.R.P.'s 
unsubstantiated lay allegations.  These statements are 
insufficient to trigger VA's duty to provide an examination; 
VA is not obligated to provide an examination for a medical 
nexus opinion where, as here, the supporting evidence of 
record consists only of a lay statement.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  

Since the veteran has failed to establish he currently has a 
respiratory condition secondary to asbestos exposure or that 
he has a diagnosis suggesting he has residuals of pneumonia, 
VA is not required under McLendon to schedule him for a 
VA examination to determine the etiology of conditions that, 
for all intents and purposes, do not even presently exist.

II.  Whether the Veteran is Entitled to Service Connection 
for a Respiratory Condition Secondary to Asbestos Exposure

The veteran claims he has a respiratory condition from 
exposure to asbestos during his military service as a seaman, 
radioman and machine repairman on a Navy ship.  
Unfortunately, however, the Board finds that the 
preponderance of the evidence is against his claim, so it 
must be denied.



There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 
21-88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by 
VA's Office of General Counsel (OGC) discussed the proper way 
of developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

The veteran's service medical records show he received 
treatment for and diagnoses of pneumonia during service in 
April 1966 and October 1968.  However, subsequent X-rays and 
his separation examination in October 1969 noted that his 
chest and lungs were normal.

Indeed, none of his post-service VA or private medical 
records shows any treatment for or a diagnosis of a 
respiratory condition, including pneumonia, secondary to 
asbestos exposure.  Thus, these records provide highly 
probative evidence against his claim in that they fail to 
establish the essential element of a current diagnosis of 
asbestosis or other asbestos-exposure-related disease.

Since the veteran has not received a diagnosis of a 
respiratory condition secondary to asbestos exposure, his 
claim must be denied because he does not have any medical 
evidence confirming he has the condition at issue.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed; 
in the absence of proof of the presently claimed disability, 
there is no valid claim).

Indeed, the only evidence suggesting the veteran has a 
respiratory condition secondary to asbestos exposure is his 
and J.R.P.'s unsubstantiated lay statements.  But the veteran 
is not competent to attribute his pneumonia during service to 
a nondiagnosed current respiratory condition secondary to 
asbestos exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  The veteran and J.R.P. are only competent to 
testify about symptoms (e.g., shortness of breath, chest 
pain, etc.) they have personally observed, not whether these 
symptoms are indicative of a respiratory condition from 
exposure to asbestos while in the military.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a respiratory condition secondary 
to asbestos exposure.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990). Accordingly, VA must deny the appeal.



III.	Whether the Veteran is Entitled to Service Connection 
for
Residuals of Pneumonia

The veteran claims he has residuals of pneumonia from 
contracting this condition two times during service.  
Unfortunately, however, the Board finds that the 
preponderance of the evidence is against his claim, so it 
must be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As already mentioned, the veteran's service medical records 
(SMRs) show he received treatment for and diagnoses of 
pneumonia during service in April 1966 and October 1968.  An 
X-ray in April 1966 revealed an increase in BVM's throughout 
both lower lung fields.  The lateral view revealed an 
infiltrate in the posterior sulcus compatible with pneumonia 
in either or both lower lobes.  The veteran had a cough, 
nasal congestion and rhonchi bilaterally.  The diagnosis was 
pneumonia.

In October 1968, the veteran was hospitalized for viral 
pneumonia.  He had had rhinitis the previous week, fullness 
in the frontal region, a sore throat and a cough productive 
of greenish sputum.  His chest was diffuse with rales and 
rhonchi.  A chest x-ray confirmed he had pneumonia.

In November 1968, the veteran received a diagnosis of 
residual bronchitis.  A chest X-ray later that month was 
negative, indicating this condition had fully resolved.

The veteran's military separation examination in October 1969 
again indicated that his chest and lungs were normal.

VA furnished the veteran a low back examination in August 
1978.  During that examination, the physician also examined 
the veteran's respiratory system.  And the objective findings 
were negative, as there were no rales or rhonchi.  The chest 
examination was normal.

Moreover, in December 1994, the veteran complained of chest 
pain, but an echocardiogram indicated his chest was normal.

Since the veteran has not received a diagnosis of a residual 
of pneumonia, his claim must be denied because he does not 
have any medical evidence confirming he has the condition at 
issue.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there is no valid claim).  Merely having received treatment 
for pneumonia while in the military - in fact, twice, in 
1966 and again in 1968, is insufficient to sustain the claim 
because there is no objective medical indication of any 
current residual disability.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).

Indeed, the only evidence suggesting the veteran has a 
residual of pneumonia is his and J.R.P.'s unsubstantiated lay 
statements.  But they are not competent to determine whether 
he has any current residuals of pneumonia that he had many 
years ago while in service.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  See also Barr v. Nicholson, 21 Vet. App. 303 
(2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of pneumonia.  And as 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, VA must deny the 
appeal.

IV.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Low Back Disorder

The veteran contends he has a low back condition as a result 
of a strain he sustained during his military service in July 
1968.  Before addressing the merits of his underlying claim, 
however, the Board must first determine whether new and 
material evidence has been submitted to reopen this claim 
since the RO previously considered and denied this claim in 
August 1978, and he did not timely appeal that earlier 
decision.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

Governing Statutes and Regulations for New and Material 
Evidence

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2007); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2008).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b) and (c).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  The veteran filed his petition 
to reopen after this date, in January 2006, so the Board will 
apply the new provisions of what constitutes new and material 
evidence.



Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

The relevant evidence on file at the time of the RO's August 
1978 decision consisted of the veteran's service medical and 
personnel records and the report of a VA compensation 
examination of his low back in June 1978.

The RO denied the claim, based on the evidence then of 
record, as there was no indication of a disability or chronic 
condition involving the low back and since the veteran's 
spondylolisthesis was considered a developmental disease and, 
therefore, not subject to being service connected.  38 C.F.R. 
§ 3.303(c).  Since the veteran did not appeal, that August 
1978 rating decision is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final and binding August 1978 rating decision.  Since that 
decision, the veteran has submitted treatment records from 
Southwest Regional Medical Center - dated from January 1994 
to September 1998, treatment records from Saline Memorial 
Hospital - dated from November 2006, a statement in support 
of his claim (VA Form 21-4138) - received December 2006, and 
a lay statement in support of his claim from J.R.P.

The medical records from Saline Memorial Hospital contain no 
evidence concerning the veteran's low back condition.  So 
although new, these additional records are not material to 
this claim.  The treatment records from Southwest Regional 
Hospital in August 1996 indicate an X-ray of the veteran's 
lumbar spine was negative.  An MRI of his lumbar spine in 
December 1997 also was negative.  In November 1997, he was 
seen at Southwest Regional Hospital for complaints of low 
back pain that he said he had experienced for the previous 
five days.  The diagnosis was probable strain.

So just as when the claim was denied in August 1978, this 
evidence is insufficient to show the veteran has a chronic - 
meaning permanent, low back disability as a result of his 
military service.  The additional records submitted do not 
suggest an etiological linkage between any current low back 
complaint and those he had while in the military.  In this 
regard, his X-rays and MRIs have most times been negative; 
there has been only one isolated instance of a complaint, 
treatment and diagnosis of low back pain in all the many 
years since his military service ended.



So although this additional evidence is "new" in the sense 
that it was not on file for consideration at the time of the 
prior August 1978 rating decision, it is not also material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998).  

The only other evidence in support of the veteran's claim 
consists of his personal and J.R.P.'s lay statements.  And in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, the 
veteran merely reiterates arguments he made before the RO 
denied his claim in August 1978 - that his service medical 
records provide evidence of treatment for and a diagnosis of 
a paralumbar muscle strain.  But these records also show this 
condition completely resolved during service without any 
chronic or permanent residual disability, so simply repeating 
this same argument is not new evidence.  Cf. Bostain v. West, 
11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Indeed, in Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, August 1978 rating decision 
that denied service connection for a low back disorder.  
Therefore, the Board must deny his petition to reopen this 
claim.  And in the absence of new and material evidence, the 
benefit of the doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER

The claim for service connection for a respiratory condition 
secondary to asbestos exposure is denied.

The claim for service connection for residuals of pneumonia 
is denied.

The petition to reopen the veteran's claim for service 
connection for a low back disorder is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


